Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 1 of 22 PAGEID #: 63

FILED. me
IN THE UNITED STATES DISTRICT ConeRaro® ©
FOR THE SOUTHERN DISTRICT OF OHIO «eo 94 PH I! 33
EASTERN DIVISON 7049 SEP a
gs gis TR! COURT
cageeeN AS MR
Kevin-Brian; Gunnell El epee fy, EOL UM:
Attorney-in-Fact/Executor, heir
C/o PO BOX 6004
Columbus, Ohio 43216 2: 17 mc 23
Moorish American National
First party of interest
Injured party- Plantiff, Probate case No’s 591191
A flesh and blood man with a soul-Foreign Plaintiff, 582686A

KEVIN BRIAN GUNNELL- Deceased
INFANT-ESTATE- CORPORATION-SECURITY
Registered Trade Name
Post office box 6004
Columbus, Ohio 43216

Property and Fictitious Name-Entity,

Vs 28 U.S Code 1333

Robert G. Montgomery dba
ROBERT G. MONTGOMERY
Acting as Probate Clerk of Court,
Administrative Probate Judge,
FRANKLIN COUNTY,
COMMON PLEAS COURT
COLUMBUS, OHIO 43215
Defendant.

7 U.S. Code § 2714. Civil enforcement proceedings.
(a)Enforcement of orders by district court; referral of civil actions to Attorney General
The several district courts of the United States are vested with jurisdiction specifically to enforce,
and to prevent and restrain any person from violating, any order or regulation made or issued
pursuant to this chapter. Enforcement of Canon Laws.
Plaintiff, Moorish American National seeks Enforcement of Pope Francis civil orders, Pope
Francis Sends Obama Powerful Letter via Attorney [on] July 4th 2014. Valid to all
successor(s). Plaintiff Kevin Gunnell El brings this cause of action pursuant to 28 U.S. Code
§ 1333.Admiralty, maritime and prize cases.
The district courts shall have original jurisdiction, exclusive of the courts of the States, of:
(1)Any civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all other
remedies to which they are otherwise entitled. Etc.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 2 of 22 PAGEID #: 64

Moorish National Republic Federal Government
Northwest Amexem/ Northwest Africa/ North America/ The North Gate

Societas Republicae Ea Al Maurikanos

The True and De jure Al Moroccans (Americans)
The Aboriginal/ Indigeous Natural People of the Land

Kevin-Brian; Gunnell El
Attorney-in-Fact/Executor, heir
C/o PO BOX 6004
Columbus, Ohio 43216
Moorish American National
First party of interest
Injured party- Plantiff,
A flesh and blood man with a soul-Foreign Plaintiff,

KEVIN BRIAN GUNNELL- Deceased
INFANT-ESTATE- CORPORATION-SECURITY
Registered Trade Name
Post office box 6004
Columbus, Ohio 43216

Property and Fictitious Name-Entity,

Vs

Robert G. Montgomery dba
ROBERT G. MONTGOMERY
Acting as Probate Clerk of Court,
Administrative Probate Judge,
FRANKLIN COUNTY,
COMMON PLEAS COURT
COLUMBUS, OHIO 43215
Defendant.

2: 17 me 23

Probate case No’s 591191
582686A

7 U.S. Code § 2714.Civil enforcement proceedings.
(a)Enforcement of orders by district court; referral of civil actions to Attorney General
The several district courts of the United States are vested with jurisdiction specifically to enforce,
and to prevent and restrain any person from violating, any order or regulation made or issued

pursuant to this chapter. Enforcement of Canon Laws.

Plaintiff, Moorish American National seeks Enforcement of Pope Francis civil orders, Pope
Francis Sends Obama Powerful Letter via Attorney [on] July 4th 2014. Valid to all
successor(s). Plaintiff Kevin Gunnell El brings this cause of action pursuant to 28 U.S. Code

§ 1333.Admiralty, maritime and prize cases.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 3 of 22 PAGEID #: 65

The district courts shall have original jurisdiction, exclusive of the courts of the States, of:
(1)Any civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all other
remedies to which they are otherwise entitled. Etc.

Brief History
This is a US Supreme Court case that they try to hide. US Supreme Court of the United States

1795, "In as much as every government is an artificial person, an abstraction, and a creature of the
mind only, a government can interface only with other artificial persons. The imaginary, having
neither actuality nor substance, is foreclosed from creating and attaining parity with the tangible.
The legal manifestation of this is that no government, as well as any law, agency, aspect, court,
etc. can concern itself with anything other than corporate, artificial persons and the contracts
between them.” S.C.R. 1795, Penhallow v. Doane's Administrators (3 U.S. 54; 1 L.Ed. 57; 3 Dall.
54).

Particularly note, that the rights of the natural person (American), precede the organization of the
state. The common-law rights of the individual are senior to any contrary statutes or regulations
(colorable law). The people who masquerade as so-called 'government’ have used various means
to trick their victims to unwittingly submit to statutory jurisdiction.

Definition of the United States: (15) “United States” means—(A) a Federal corporation; (B) an
agency, department, commission, board, or other entity of the United States; or (C} an
instrumentality of the United States. http://cfr.law.cornell.edu/uscode/28/usc_sec_28 00003002--
--000-. html

UNITED STATES OF AMERICA, INC. Non-profit Delaware Corporation, Incorporation Date
4/19/89 File No. 2193946, : UNITED STATES OF AMERICA, INC., ‘Non-profit Delaware
Corporation, ‘Incorporation :Entity Name: UNITED STATES OF AMERICA, INC., Entity Kind:
CORPORATION, Entity Type: RELIGIOUS NONPROFIT. Residency: DOMESTIC State:

DE ; Statuss VOID TAX INFORMATION Last Annual Report Filed: 1991
http://www.state.de.us/corp/directweb. shtml

U.S.A. is a RELIGIOUS CORPORATION now managed by Queen Elizabeth and UNDER
CONTROL OF THE VATICAN. The Pope’s laws are obligatory on everyone. (Bened. XIV., De
Syn. Dioec, lib, ix., c. vii., n. 4. Prati, 1844) (Syllabus, prop 28, 29, 44). Therefore, ALL said
MOORS contracting with the U.S. / U.S.A. are Chattel Property of the Vatican. Go to the
www.manta.com website, owned by Dunn & Bradstreet. If you research the private corporation
called ‘the UNITED STATES Government’, you will find that the 'OWNER’ is listed as being
‘Archbishop Deric J. McLeod, of The Basilica of the National Shrine of the Immaculate
Conception, of Washington, D.C. Since Archbishops of the Vatican are sworn to poverty, then, the
Archbishop can only be the named agent for the secular (so-called) Roman Empire, situate in the
city / state called the Vatican (Papal State). According to "ELEMENTS OF ECCLESIASTICAL
LAW" 20: The Pope can abolish any law in the United States. Why, because, it is a Religious
Corporation, a said Christian Society now,

The CIVIL ORDERS is written verbatim as written in the Pope’s CIVIL ORDERS
document. See full copy Civil Orders attached, Plaintiff Kevin Gunnell El certify, backed by his
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 4 of 22 PAGEID #: 66

consent by his affidavit under penalty of perjury that the document is a copy verbatim written by
or for the Pope pursuant to Rule 803. Exceptions to the Rule Against Hearsay, Rule 902. Evidence.
That Is Self-Authenticating.

Pope Frances being the acting Pope did exactly what is asserted herein, he abolished the
assumed laws, statutes, codes in the United States and his, Popes laws are obligatory on everyone

in the United State: MOTU PROPRIO- CIVIL ORDERS — Pope Francis Sends
Obama Powerful Letter via Attorney [on] July 4th 2014. Valid to all

successor(s).

Enforcement of Pope’s orders by district court

The Pope’s civil orders was, and is a directive, to the officials in this tribunal under its
jurisdiction to enforce the Pope’s Civil Orders, the Pope asserted in his Civil Orders document:

“Insomuch as corporate officers operating the United States of America, Incorporated, and the
UNITED STATES have contrived under conditions of fraud and semantic deceit to revenue the
estates of the American States and living American State Citizens to the foreign jurisdiction of the
United States of America (minor) they are found guilty of capital crimes, including acts of fraud
and treason committed between 1933 and 1945, and are condemned posthumously. Insomuch as
elected officials operating the United States of America (minor) have similarly committed war
crimes against the American States and their peaceful inhabitants during the same time period,
they stand condemned posthumously.”

“All those (E)states and ESTATES erroneously believed to represent the American States and
American State Citizens and which were conveyed by fraud and legal deceit to the United States
of America (minor) and more recently to the City-State of the United Nations, are re-venued
without exception to the geographically defined American States and the American State Citizens
where they shall remain in perpetuity as assets belonging to the rightful and lawful beneficiaries.”

“All legal fiction entities however structured and named after the American States and
American State Citizens are returned to them and their control, free and clear of any debt, promise,
encumbrance or obligation alleged against them as a result of false claims made —in their behalfl
by officers of the United States of America, Inc. and the UNITED STATES, INC. or by any foreign
officials operating the United States of America (minor), or the United Nations City State falsely
claiming to —represent! them or have jurisdiction over them.”

CLAIM FOR ENFORCMENT ORDER

Plaintiff El Gunnell Kevin having gone through obstacles to expatriate out the UNITED
STATES Corporation (minor).
Plaintiff El Gunneli Kevin Brian having made contracts, UCC Secure Transactions becoming

the Power of Attorney/Attorney-in-Fact under Ohio Revised Code ( ORC) secure party/creditor El
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 5 of 22 PAGEID #: 67

Gunnell Kevin Brian over the Debtor-Organization Estate- KEVIN BRIAN GUNNELL on file
registered with the Ohio Secretary of State file # OH00161096702; County recorder SR184346.
Plaintiff filed age of majority document and many other expatriate contracts with corporate
State of Ohio Franklin County Common Pleas and with Franklin County Probate.
Plaintiff submitted expatriate declaration affidavit pursuant to 8 U.S. Code § 1481.Loss of
nationality by native-born or naturalized citizen; voluntary action; burden of proof: presumptions
to the appropriate UNITED STATES Service Corporation political subdivision. See expatriation

declaration affidavit attached.

Plaintiff Kevin Gunnell El assumed he was protected as being a secure party/ creditor, Secure
Transaction UCC business Contracts, not including other contracts and documents to protect his

human rights.

Plaintiff is afraid for his life, liberty and property after witnessing the fraud and the deceit the
Pope asserted in his civil Orders and the Perfidy as asserted in the Canon Laws (e.g. foreign
officials member of the American Bar Association/ Ohio Bar Association by fraud and in flagrant
breach of Trust against the so call African American, (misnomer) to Moorish American National
El Robinson Sterling Galen a Secure Party/Creditor too, with matching equal amount of
documents, affidavits as Mr. Gunnell El that rescinded all of his contracts with the UNITED
STATES service Corporation (minor), he Mr. Robinson El being the Power of Attorney/ Attorney-
in-Fact over his Estate etc.

Plaintiff Kevin Gunnell El witness the foreign official Jaiza N. Page pretending to be a judge
in the franklin County Common Pleas municipality without an license, as her license was
extinguished per Orders by the Pope that he asserted in his civil orders: “Such —foreign officials
include members of the American and British Bar Associations who were licensed to act as
privateers against the interests of the American States and the American State Citizens from 1845
to 2013 in flagrant Breach of Trust. All such licenses are now extinguished. Members of the Bar
Associations are required to cease and desist assaults against the American States and American

State Citizens and shall be subject to arrest, confiscation, and deportation otherwise.”
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 6 of 22 PAGEID #: 68

"ELEMENTS OF ECCLESIASTICAL LAW” The actual subject material of the canons is not
just doctrinal or moral in nature, but all-encompassing of the human condition. It has all the

ordinary elements of a mature legal system: laws, courts, lawyers, judges.

The Canon Laws govern the UNITED STATES corporation, when Plaintiff witness the U.S.
Constitution Article VI that states: This Constitution, and the laws of the United States which shall
be made in pursuance thereof; and all treaties made, or which shall be made, under the authority
of the United States, shall be the supreme law of the land; and the judges in every state shall be
bound thereby, anything in the Constitution or laws of any State to the contrary notwithstanding.
Being violated Plaintiff Kevin Gunnell El was scared for his life and liberty when the foreign

official not having a license committed Perfidy.

The Covenant (Treaty) Canons of Positive Law Article 138-Pertidy Canon 1601 Perfidy is
the deliberately deceitful act of falsely making a promise, a vow, allegiance or agreement for the
purpose of gaining proximity and trust in order to undertake an act of treachery and great injury.

Canon 1602 Perfidy is one of the most heinous acts against the law and society in that a
person deliberately uses the good faith and trust of others against them, thus creating confusion,
further mistrust and turmoil.

Canon 1603 Of all the persons and inferior juridic persons that have existed, there exists two
classes of persons who have consistently demonstrated continued acts of perfidy against virtually
every society and community, with apparent immunity within the framework of inferior Roman
Law: the Banking class and the Bar Associations.

Canon 1604 The Banking class of families sharing long history of creating, owning and
controlling financial institutions are the single greatest source of acts of Perfidy than every other
class of professions and persons combined, excluding the Bar Associations. As a result, this
Banking class sharing common ancestry and cultural heritage have been responsible for more wars,
genocides, recessions, depressions and global misery than ail the worst dictators of history.

Canon 1605 Second to the Banking class of families, the Bar Association are the second
greatest source of acts of Perfidy, usually working closely in support of the Banking class.

Canon 1606 In accordance with these Canons and the sacred Covenant Pactum De Singularis
Caelum and as penalty for their historic Perfidy, no person whose father, grandfather or great
grandfather was a director of a bank or major shareholder of a bank is permitted to hold any
position of any financial institution, nor may any of their family be involved in banking for seven
generations that follow.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 7 of 22 PAGEID #: 69

Canon 1607 In accordance with these Canons and the sacred Covenant Pactum De Singularis
Caelum and as penalty for their historic Perfidy, no person who is a member of a Bar Association
is permitted to hold any position at law including judge, magistrate, barrister, attorney, lawyer,
clerk or assistant.

Roman canon law is a fully developed legal system, with all the necessary elements:
courts, lawyers, judges, a fully articulated legal code principles of legal interpretation, and
coercive penalties, though it lacks civilly-binding force in most secular jurisdictions. It lacks
civilly-binding force in the United States America (major) the United States of America
Republic. The canon laws have civilly- binding force on the United States Corporation
(minor).

IL. Rights
3.2 Rights Suspension and Corruption
Article 99-Estate: See copy of canon laws attached for enforcement
Article 100-Cestui Que Vie Trust See copy of canon laws attached:

The Canon Laws attached further support the fraud and deceit the Pope asserted in his Civil
Orders.

ORC Chapter 1707: SECURITIES
Estate ESTATE is the birth certificate, the birth certificate is the settlement certificate, the

settlement certificate is the birth certificate, the Estate is bank note, the bank note is a financial

asset the financial asset is the Security.

The so called Judges, magistrate, attorney, lawyer, clerk without a license and oath of office
is using individual Estate(s)-bank note; creating bonds and with no delegation of authority is
kidnapping and locking up the real man or women in jail or prison without no consent, that
constitute human trafficking, the Pope exposed the United States service corporation (minor) when
he asserted in his civil orders:

“We note that the current circumstance is in part the result of criminal acts engaged in 150
years ago, which resulted in the commercial enslavement of African Americans who were
summarily claimed as chattels backing —US governmentl debt in the wake of the Civil
War.Despite every act of abolition and declaration of prohibition against both peonage and slavery,
it has been the policy of the —US governmentl to enslave its citizens and to operate as a rogue
state among the nations of the world. Instead of freeing African Americans the sum total result of

the Civil War was to vastly expand public sector ownership of slaves, giving rise to the outrageous
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 8 of 22 PAGEID #: 70

and improper claims that have been made against the American States and the American State
Citizens that we are dealing with today. It is uniquely fitting that The Grand Army of the Republic

is recalled to settle this circumstance in favor of the people.”

REMEDY FOR ENFORCEMENT ORDER
The ECCLESIASTICAL Probate court, foreign officials, pursuant to ORC 2109.301 B (2)
have a duty to terminate the Cestui Que (Vie) Trust for the Estate-birth certificate Bank Note, a
security that’s being used for profit for the corporation (minor) working closely with the banks but
causing injury to the real man or women.

The Pope’s civil orders supersedes the ORC 2109.301 B (2) them procedures under that code
is not warranted; therefore, officials can directly terminate their Administration or Executor
relationship over the Estate assigned the Social Security Number (SSN) that the Pope asserted was
a fraud in his civil orders, terminate the Certificate/Estate and return it to the rightful owners as
ordered by the Pope.

Canon 1303 Any Administrator or Executor that refuses to immediately dissolve a Cestui Que
(Vie) Trust, upon a Person establishing their status and competency, is guilty of fraud and
fundamental breach of their fiduciary duties requiring their immediate removal and punishment.
See attached Probate official Robert G. Montgomery judgment order that refuses to immediately
dissolve the Cestui Que (Vie) Trust of the KEVIN BRIAN GUNNELL ESTATE.

For the above forgoing reason it is imperative that the officials that’s aware of this case enforce
the Pope’s civil orders and order the inferior corporate probate court officials (corporate state of
Ohio) to terminate Plaintiff Kevin Gunnell El (Estate) ESTATE-Birth certificate, and an order to
update and correct the birth record of him Kevin Gunnell El being a Moor upon termination and
return the estate, KEVIN BRIAN GUNNELL Estate forthwith, it is so ORDERED.

Plaintiff Kevin Gunnell El is aware that Secretary of Agriculture is an agriculture ministry,

minister for agriculture within a religious corporation.

28 U.S. Code § 1746. (1) Unsworn declarations under penalty of per-jury
Wherever, under any law of the United States or under any rule, regulation, order, or requirement
made pursuant to law, any matter is required or permitted to be supported, evidenced, established,

or proved by the sworn declaration, verification, certificate, statement, oath, or affidavit, in writing
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 9 of 22 PAGEID #: 71

of the person making the same (other than a deposition, or an oath of office, or an oath required to
be taken before a specified official other than a notary public), such matter may, with like force
and effect, be supported, evidenced, established, or proved by the unsworn declaration, certificate,
verification, or statement, in writing of such person which is subscribed by him, as true under
penalty of perjury, and dated, in substantially the following form:

“I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed on 9/23/2019

By /

Respectfully Submitted

Kevin Gunnell El
C/o Kevin Gunnell El Ex
PO Box 6004
Columbus, Ohio 43206- 9998

CERTIFICATE OF SERVICE
I certify a true copy of the Civil enforcement proceedings was sent to Robert G. Montgomery
at Franklin County probate court 373 south High Street 22™ Floor Columbus, Ohio 43215-
6311 by via U.S Mail Postal Service on 9/23/2019 and a true copy was sent by via U.S. Mail
Postal Service to the United States District court clerk at 85 Marconi Blvd Room 121,
Columbus, Ohio 43215.

Kevin Gunnell El
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 10 of 22 PAGEID #: 72

MOTU PROPRIO CIVIL ORDERS -— Pope Francis Sends Obama Powerful
Letter via Attorney [on] July 4th 2014. Valid to all successor(s)

Issued to All Members of the Domestic Police Forces, US Marshals Service, the Provost
Marshal, Members of the American Bar Association and the American Armed Services.

These organic American states of the Union known as The United States of America (major)
exercising plenary civil power upon the land hereby appoint General Carter F. Ham to lead and
command The Grand Army of the Republic (GAR) and its successors under the guidance of the
Joint Chiefs of Staff and with their full support.

Should it become necessary to suppress commercial mercenary forces operating under the guise
of being federal government agencies including but not limited to the Department of Homeland
Security, the Federal Emergency Management Administration, the Internal Revenue Service, the
Bureau of Alcohol, Tobacco and Firearms, etc., General Ham shall assume immediate command
and control of all armed forces and services owed to The United States of America (major)
stationed in North America and shall join them under his

Command as The Grand Army of the Republic. All forces of air, land, and sea are to be
employed. Any cost or loss suffered as a result of deployment of The Grand Army of the
Republic shall be charged as stipulated prior.

All effort shall be made by The Grand Army of the Republic to spare life and property while
undertaking any action whatsoever within the states of the Union without exception. The GAR is
uniquely enabled by these Orders to operate on the land of the fifty (50) organic states for the
purposes of securing the lives and property of the American States and American State Citizens.
The GAR is not a foreign army and is composed primarily of American State Citizens.

If required to take field position, the local commanders shall make every effort to communicate
the basis of their authority and the reasons for their presence on American State soil to ensure a
prompt cessation of hostilities and a widespread understanding of the usurpations and acts of
fraud which have led to any conflict. All parties must be brought to understand the nature of the
federal government, the limitations of its authority, and their own obligation to act in favor of the
organic states of the Union. The Grand Army of the Republic shall continue to operate under
General Order 100 known as the Lieber Code, extant from the pen of the last Republic President,
Abraham Lincoln.

No orders, Executive or otherwise, issued by Barack H. Obama pretending authority on the land
of the American States while operating as —Presidentl of the UNITED STATES Corporation

nor as the

—Presidentl of the United States of America (minor) are owed any performance by the Joint
Chiefs of Staff, General Ham, or any Ordinary. All plainly stated grants of contractual authority
evident in The Constitution for the united States of America remain in place, subject to good
faith performance of the accompanying obligations and treaties.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 11 of 22 PAGEID #: 73

Mr. Obama is the —Presidenti of a governmental services corporation under contract to provide
stipulated services to the organic states and is on their payroll. He otherwise acts as a foreign
dignitary representing the United States of America (minor). In neither of these capacities is he
allowed any granted authority to impose upon American State Citizens, endanger American State
property, or command mercenary forces on American State soil —- however veiled as federal
civilian service agencies. We require the Joint Chiefs of Staff and General Ham to commence
measures to disarm federal civilian agency personnel and to seize control of the vast stockpiles
of arms which have been improperly amassed by —the Department of Homeland Securityl,
FEMA, and other agencies employed by the UNITED STATES.

The only federal agency allowed free egress on the land of the American States is the U.S.
Marshals Service, and then only when their personnel are engaged in their duty to protect the
U.S. Mail and sworn to act as constitutional officers. All other federal agency personnel are
limited to unarmed service until further notice.

We direct the Joint Chiefs of Staff to communicate these first two General Civil Orders directly
to Mr. Obama, the members of the —US Congressl, the administrators of al! —federall agencies,
the members of the —Supreme Court! and those acting as —Governorsl to compel their rapid
understanding and cooperation.

Any expense or damage incurred by these organic states or any American State Citizen as a
result of actions undertaken by any federal agency personnel acting as armed mercenaries on
American State soil will be understood as the result of violent crimes committed against the
peaceful inhabitants of the land and will incur immediate judgment liquidating the assets of the
International Monetary Fund (IMF) and the Federal Reserve (FEDERAL RESERVE) in payment
of the stipulated reparations. Such crimes shall also be considered contract default increasing the
public debt subject to bounty.

Any and all corporate officers of the UNITED STATES or any successor organization(s)
inheriting —federall service contracts who support, condone, or promote such crimes against the
American States or against American State Citizens shall be subject to arrest and prosecution for
commercial and violent crimes. All foreign officials operating as elected or appointed officials of
the United States of America (minor) who support, condone, or promote such crimes against the
American States or against American State Citizens shall be subject to arrest, confiscation of
their assets, and deportation to Puerto Rico, Guam, or such other —states! as may be willing to
receive them.

Such —foreign officials include members of the American and British Bar Associations who
were licensed to act as privateers against the interests of the American States and the American
State Citizens from 1845 to 2013 in flagrant Breach of Trust. All such licenses are now
extinguished. Members of the Bar Associations are required to cease and desist assaults against
the American States and American State Citizens and shall be subject to arrest, confiscation, and
deportation otherwise.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 12 of 22 PAGEID #: 74

Insomuch as corporate officers operating the United States of America, Incorporated, and the
UNITED STATES have contrived under conditions of fraud and semantic deceit to revenue the
estates of the American States and living American State Citizens to the foreign jurisdiction of
the United States of America (minor) they are found guilty of capital crimes, including acts of
fraud and treason committed between 1933 and 1945, and are condemned posthumously.
Insomuch as elected officials operating the United States of America (minor) have similarly
committed war crimes against the American States and their peaceful inhabitants during the
same time period, they stand condemned posthumously.

No enforcement upon any American State or American State Citizen is owed as a result of any
—Actl of any —Congressl operating as the sovereign government of the United States of
America (minor) nor as the Board of Directors or Board of Trustees of any incorporated entity
whatsoever.

All those (E)states and ESTATES erroneously believed to represent the American States and
American State Citizens and which were conveyed by fraud and legal deceit to the United States
of America (minor) and more recently to the City-State of the United Nations, are re-venued
without exception to the geographically defined American States and the American State
Citizens where they shall remain in perpetuity as assets belonging to the rightful and lawful
beneficiaries.

All legal fiction entities however structured and named after the American States and American
State Citizens are returned to them and their control, free and clear of any debt, promise,
encumbrance or obligation alleged against them as a result of false claims made —in their
behalfl by officers of the United States of America, Inc. and the UNITED STATES, INC. or by
any foreign officials operating the United States of America (minor), or the United Nations City
State falsely claiming to —representl them or have jurisdiction over them

We note that the current circumstance is in part the result of criminal acts engaged in 150 years
ago, which resulted in the commercial enslavement of African Americans who were summarily
claimed as chattels backing —US governmentl debt in the wake of the Civil War.Despite every
act of abolition and declaration of prohibition against both peonage and slavery, it has been the
policy of the —US governmentl to enslave its citizens and to operate as a rogue state among the
nations of the world. Instead of freeing African Americans the sum total result of the Civil War
was to vastly expand public sector ownership of slaves, giving rise to the outrageous and
improper claims that have been made against the American States and the American State
Citizens that we are dealing with today. It is uniquely fitting that The Grand Army of the
Republic is recalled to settle this circumstance in favor of the people.
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 13 of 22 PAGEID #: 75

INA: ACT 349- LOSS OF NATIONALITY BY NATIVE-BORN OR NATURALIZED CITIZEN

SEC.349. [8 U.S.C. 1481]

“t Kevin Brian: Gunnell El, being duly sworn, does hereby declare my nationality as
a Moor, Moorish, Muur Aboriginal Indigenous National and not a citizen of the
United States”

I Am: ee [Sor hoe AI 4 7

Kevin Brian: Gunnell El (In Propria Persona) Authorized Representative
All rights reserved, Without Prejudice UCC 1-207, 1-308

ACKNOWLEDGEMENTS
As a Notary Public, and an Officer of the Court, I hereby Certify that the living soul,

Kevin Brian: Gunnell El, appeared before me voluntarily and I place my hand and seal
hereon as an authentic act as Notary Public.

Adoptee Date Ee Oko- \>

Notary Pablic
My Commission Expires{Y (iy SS. 2026

Shen. os 7 ly ch. Cf Date

Aboriginal Indigenous National Witness

 

  
Case: 2:17-mc-00023-ALM-KAJ Doc #: 3 Filed: 09/24/19 Page: 14 of 22 PAGEID #: 76

Registered Mail # 2315 0610 0000 1004 5408
Notice to Agent is Notice to Principal
Notice to Principal is Notice to Agent

U.S. DEPARTMENT OF STATE

Kevin B. Gunnell Ei
Aboriginal/ Indigenous
c/o2928 Sunbury Ct N
Columbus, Ohio [43219]

Rex W. Tillerson
3290 Hermosillo Place
Washington, DC 70521-3290

Re: Renounce U.S. Citizenship.

Dear Mr. Tillerson.

Enclosed please find my Judicial Notice and Proclamation of Nationality Affidavit Writ, and my Public
Notice Affidavit of Allodial Permit Political Status, Free Simple Absolute. Also please find the Power of
Attorney contract and over the counter document from the Ohio Secretary of State. The Enclosed Power
of Attorney gives me the right to represent the real 14 amendment citizen, Artificial Person/ Debtor.

The enclosed Affidavits / writ and contract should demonstrate that i, Kevin B. Gunnell Ef do hereby
renounce U.S. Citizenship and upon my Inherited Nobility, and upon my Private Aboriginal/ Indigenous,
Proper Person full life Status and Commercial Liability do hereby renounce U.S. Citizenship. | never
agreed to bea 14 amendment Citizen or Artificial person/ entity; however, this was something that
was forced upon me being born no birthright etc... My power of Attorney contract is part of my Trust
that’s recorded and filed with public records.

l respectfully request that my status is corrected and updated accordingly.

28 U.S.C 1746(1)

i declare under penalty of perjury under the laws of the United States of America that the foregoing is

true and correct Executed on 5/8/2017
ke = B. Ae E
Bonn LN, %

  
engi20ig = Case: 2:17-Mc-O00 28 etuMDnK BsPhabuk} GabolOd PQA tok PARA Rotectl cue vie MaEID #: 77

 

 

) Canonum De lus Positvum ONE-HEAVEN.ORG
___Canons of Positive Law | ——e
Home Covenant Index <Previous Next>

you are here: > Canonum De ius Positivum > Article 100

Ill. Rights

 

Article 100-Cestui Que Vie Trust
Canon 1283

A Cestui Que Vie Trust is a fictional concept being a Temporary
Testamentary Trust, first created during the reign of Henry VIII of
England through the Cestui Que Vie Act of 1540 and updated by
Charles TI through the Cestui Que Vie Act of 1666 wherein an Estate
may be effected for the Benefit of a Person presumed lost or
abandoned at “sea” and therefore assumed “dead” after seven (7)
years. Additional presumptions by which such a Trust may be formed
were added in later statutes to include bankrupts, minors,
incompetents, mortgages and private companies.

Canon 1284

The original purpose and function of a Cestui Que (Vie) Trust was to
form a temporary Estate for the benefit of another because some
event, state of affairs or condition prevented them from claiming their
status as living, competent and present before a competent authority.
Therefore, any claims, history, statutes or arguments that deviate in
terms of the origin and function of a Cestui Que (Vie) Trust as
pronounced by these canons is false and automatically null and void,
A Cestui Que (Vie) Trust may only exist for seventy (70) years being
the traditional accepted "life" expectancy of the estate.

Canon 1285

A Beneficiary under Estate may be either a Beneficiary or a Cestui Que
(Vie) Trust. When a Beneficiary loses direct benefit of any Property of
the higher Estate placed in Cestui Que (Vie) Trust on their behalf, they
do not “own” the Cestui Que (Vie) Trust and are only the beneficiary
of what the Trustees of the Cestui Que (Vie) Trust choose to provide
them.

Canon 1286

As all Cestui Que (Vie) Trusts are created on one or more
presumptions based on its original purpose and function, such a Trust
cannot be created if none of these presumptions can be proven to
exist.

Canon 1287

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_pcsitive_law/article_1000.htm 15
aneoig Case: 2:17-mc-O0028 ALM HS Ay Ho RGuih] Cabdle POSS TONY MAO FoI 8.01 G2 veAGEID #: 78

The Trust Corpus created by a Cestui Que (Vie) is also known as the
Estate from two Latin words e+statuo literally meaning “by virtue of
decree, statute or judgment”. However, as the Estate is held in a
Temporary not permanent Trust, the (Corporate) Person as
Beneficiary is entitled only to equitable title and the use of the
Property, rather than legal title and therefore ownership of the
Property. Only the Corporation, also known as Body Corporate, Estate
and Trust Corpus of a Cestui Que (Vie) Trust possesses valid legal
personality.

Canon 1288

The Property of any Estate created through a Temporary
(Testamentary) Trust may be regarded as under “Cestui Que Use” by
the Corporate Person, even if another name or description is used to
define the type of trust or use. Therefore “Cestui Que Use is not a
Person but a Right.

Canon 1289

The Corporate Person being the Estate of a Cestui Que (Vie) Trust can
never be considered as the Person for whose benefit the Trust is
Created, but a dead body representing a “likeness" of the deceased
body of the missing Person of the Beneficiary in whose name the
Cestui Que (Vie) Trust was originally formed.

Canon 1290

As all Cestui Que (Vie) Trusts are (temporary) Testamentary Trusts
holding Estate, a valid certificate or instrument is required to be
issued for their birth technically declaring the true Beneficiary "dead"
until their return. If a private company, it is a Certificate of
Incorporation.

Canon 1291

Under the fundamental rules of Cestui Que Vie Trusts, a Birth
Certificate of the Body Corporate being the Estate of a Cestui Que
(Vie) Trust is invalid if it does not make plain the status of the relevant
Beneficiary as "dead" until their return including how the certificate
may be redeemed and the Trust and Estate dissolved upon their
return.

Canon 1292

Since 1933, when a child is borne in a State (Estate) under inferior
Roman law, three (3) Cestui Que (Vie) Trusts are created upon certain
presumptions, specifically designed to deny the child forever any
rights of Real Property, any Rights as a Free Person and any Rights to
be known as man and woman rather than a creature or animal, by
claiming and possessing their Soul or Spirit.

mattixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_1000.htm 2/5
arie2oig §Case: 2:17-Mc-O0028s Ash We Ahd AoGnitir | Sehdls Gi OMe VabA Arka Focldeddl Gm Ve-MRE!D #: 79
Canon 1293

Since 1933, upon a new child being borne, the Executors or
Administrators of the higher Estate willingly and knowingly convey
the beneficial entitlements of the child as Beneficiary into the ist
Cestui Que (Vie) Trust in the form of a Registry Number by registering
the Name, thereby also creating the Corporate Person and denying the
child any rights as an owner of Real Property.

Canon 1294

Since 1933, when a child is borne, the Executors or Administrators of
the higher Estate knowingly and willingly claim the baby as chattel to
the Estate. The slave baby contract is then created by honoring the
ancient tradition of either having the ink impression of the feet of the
baby onto the live birth record, or a drop of its blood as well as
tricking the parents to signing the baby away through the deceitful
legal meanings on the live birth record. This live birth record as a
promissory note is converted into a slave bond sold te the private
reserve bank of the estate and then conveyed into a 2nd and separate
Cestui Que (Vie) Trust per child owned by the bank. Upon the
promissory note reaching maturity and the bank being unable to
“seize” the slave child, a maritime lien is lawfully issued to “salvage”
the lost property and itself monetized as currency issued in series
against the Cestui Que (Vie) Trust.

Canon 1295

Since 1540 and the creation of the 1st Cestui Que Act, deriving its
power from the Papal Bull of Roman Cult leader Pope Paul ITI of the
same year, whenever a child is baptized and a Baptismal Certificate is
issued, the parents have knowingly or unknowingly gifted, granted
and conveyed the soul of the baby to a “grd” Cestui Que Vie Trust
owner by Roman Cult, who has held this valuable property in its
vaults ever since. Since 1816, this 3rd Crown of the Roman Cult and
3rd Cestui Que Vie Trust representing Ecclesiastical Property has
been managed by the Temple Bar and subsequent Bar Associations
representing the reconstituted “Galla” responsible as Grim Reapers
for reaping the souls.

Canon 1296

Each Cestui Que Vie Trust created since 1933 represents one of the 3
Crowns representing the 3 claims of property of the Roman Cult,
being Real Property, Personal Property and Ecclesiastical Property
and the denial of any rights to men and women, other than those
chosen as loyal members of the society and as Executors and
Administrators,

Canon 1297

The Three (3) Cestui Que Vie Trusts being the specific denial of rights
of Real Property, Personal Property and Ecclesiastical Property for
most men and women, corresponds exactly to the three forms of law

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_1000.htm W5
ergata Case: 2:17-Mc-O0028ahshiM Bo ‘td Boots  Sahdhe Ge Mhie abr AnieQ Fo RRk Ge Vie EID #: 80

available to the Galla of the Bar Association Courts. The first form of
law being corporate commercial law is effective because of the 1st
Cestui Que Vie Trust. The second form of law being maritime and
canon law is effective because of the 2nd Cestui Que Vie Trust. The
3rd form of law being Talmudic law is effective because of the 3rd
Cestui Que Vie Trust of Baptism.

Canon 1298

In societies controlled by Inferior law, when a man or woman
physically dies without ever having dissolved their Cestui Que (Vie)
Trusts, the property of the Temporary Testamentary Trust is conveyed
into a permanent Testamentary Trust and a formal Death Certificate
is issued

Canon 1299

The creation of a Cestui Que (Vie) Trust and Estate is unlawful ifa
valid Birth Certificate is not issued to the next of kin of the relevant
"missing" and "presumed dead" Beneficiary, including clear
instruction on how it may be redeemed and the trust dissolved upon
their return or reaching majority.

Canon 1300

Failure to disclose, or admit upon request the existence of a Cestui
Que (Vie) Trust instead of Beneficiary relationship to an Estate
constitutes a fundamental breach of duties of any Administrator or
Executor of the Estate and a most serious fraud requiring their
immediate removal and punishment.

Canon 1901

Under their solemn cbligations and duties as Trustee, it is the sole
responsibility at first opportunity of any Administrator or Executor
not the Person before them to offer remedy and relief to re-establish
their competency, living status and return thus extinguishing any
Cestui Que (Vie) Trusts and returning any remaining assets to the
Person.

Canon 1302

Upon a Person fulfilling the requirements to re-establish their status
and competency, the relevant Administrator and Executor is duty
bound to dissolve the Cestui Que (Vie) Trust as it has been proven to
have been created on one or more errors of presumption. It is
immaterial to the dissolution of any Cestui Que (Vie) Trust and Estate
if a Person, upon proving the necessary errors of presumption, returns
any or all copies of the Birth Certificate of the Trust and Body
Corporate.

Canon 1303

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_1000.htm 4/5
gig201i9 §= Case: 2:17-Mc-0002GardhuM dé Ard HoMaRuit:| altine ok POM AGLY Ateg CiolQeal Ge VRAAGEID #: 81

Any Administrator or Executor that refuses to immediately dissolve a
Cestui Que (Vie) Trust, upon a Person establishing their status and
competency, is guilty of fraud and fundamental breach of their
fiduciary duties requiring their immediate removal and punishment.

Canon 1304

Failure to provide a full accounting of the former Estate of a dissolved

Cestui Que (Vie) Trust, including the return of any remaining assets to
the Beneficiary constitutes both theft and fraud by the Administrators

and the Executors.

<<Previous _Continue>>

Copyright © ab initio One-Heaven.Org. All Rights reserved.

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_1000.htm 5/5
9/23/2019 Case: 2:17-mc-00023-ALM BAB. BOG bastivinl Ca Ga Beate AY Farle BAB teE ACEID #82

Canonum De lus Positvium ONE-HEAVEN.ORG

  
 

 

, at Lined States of Sparas
= Canons of Positive Law a “pire |
Home Covenant Index < Previous Next >

you are here: > Canonum Ds lus Positivum > Article 99

Ill. Rights

 

Article 99-Estate
Canon 1269

Estate, also known as "allodium” is a fictional concept first created
from Latin during the reign of Henry VIII of England through Statutes
concerning Wills and of Uses (Property) and the Cestui Que Vie Act of
1540 to describe the artificial creation of a Trust Corpus of a
Temporary Testamentary Trust, also known as a Cestui Que Vie Trust
upon one or more presumptions. Hence the word Estate is derived
from two Latin words e+statuo literally meaning “by virtue of decree,
statute or judgment”.

Canon 1270

The word Estate is equivalent to Trust Corpus, except Estate
specifically and always defines a trust corpus created by artificial
means through Cestui Que Vie Trust rather than by the operation of
will through vow, oath and agreement of two living beings. Estate
cannot be used to describe the trust corpus of a living trust or natural
testamentary trust.

Canon 1271

Unlike a normal Testamentary Trust, an Estate through a Cestui Que
Vie Trust may come into existence without the need for the Grantor,
known as the Testator te be deceased.

Canon 1272

The granting of Benefits from an Estate to Beneficiaries is at the
discretion of the Trustees of a Cestui Que Vie Trust known as the
Executors, also called Executives appointed by the Trustees in
accordance with the terms of the Deed and Will of the Estate. A
Beneficiary of an Estate is always the same as a Beneficiary of a Cestui

Que (Vie) Trust.

Canon 1273

The Deed and Will of an Temporary Testamentary Trust, also known
as a Cestui Que Vie Trust that forms an Estate is also known as a
Constitution or Statute. Statute, Constitution and Estate are all
derived from the same Latin root word statuo.

matrixfites.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_0990.htm 1/3
enaoig Case: 2:17-mc-00023-AL Mat htrh BU fs Bostivulh} Candy Gr Pobiing LAW Fares Beware’ MGEID #: 83

Canon 1274

The term Estate is a description of the formation of an artificial trust
corpus and so as a term is devoid of legal personality. Instead, it is the
body being the corpus or corporation of the trust corpus that is
recognized as a valid legal entity, having legal personality.

Canon 1275

Any Corporation or Body Corporate also known as a State or Estate
must by definition belong to a Cestui Que Vie Trust in aceordance to a
particular Constitution or Statute as its Deed and Will.

Canon 1276

Unlike a perpetual and natural Testamentary Trust whereby the
Testator nominates the office of Executor, under a Cestui Que Vie
Trust, it is the Trustees who hold sole power to appoint the office of
Executor to themselves or another to administer an Estate. A person
who seeks to usurp the Trustees and unlawfully claim the office of
Executor without permission is known as an Executor De Son Tort
and may be charged with fraud.

Canon 1277

Property held in Estates are considered either Real or Personal. Real
Estate consists of the first right of use by the Estate in land or
freeholds which descend to Heirs and may be subsequently leased to
Beneficiaries. Personal Estate consists in chattels or movables which
go to Executors and their Administrators who may then lease them to
Beneficiaries for use.

Canon 1278

As every Estate requires the existence of a Trust prior to its existence,
an Estate can never hold Real Property. Real Estate implies merely
first right of use within the constraints of the Estate, whereas Real
Property implies the first right of use of a physical object or concept
above all other claims.

Canon 1279

The maximum allowable interest of Real Estate is Fee Simple, also
known as Freehold which may be of potentially infinite duration, a life
Estate or an Estate for a predetermined number of years. The Owner
of Freehold may then typically create smaller Estates from their land
known as Leaseholds.

Canon 1280
There are only two modes of acquiring Title to Real Estate, either by

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_0990.htm
Case: 2:17-mc-00023-ALMEK Ad RAG Beihai Cohn RR AMARA Bleeete PAGEID #: 84

descent as an Heir or by Purchase. When a Person acquires Real
Estate by descent they are considered an Heir and when it is acquired
by purchase they are a Purchaser.

Canon 1281

Consistent with their membership to the Society of One Heaven and
in accordance with the sacred covenant Pactum De Singularis Caelum,
all members who are recognized as continuing to possess real legal
rights as deceased testators hereby order the executors and
administrators of their estates to obey their will and convey all estates
into lawful and valid Trusts consistent with these canons.

Canon 1282

The existence of Deceased Estate Trusts, also known as Temporary
Testamentary Trusts, also known as Cestui Que Vie Trusts are
forbidden beyond the Day of Redemption.

<<Previous mit >>

Copyright © ab initio One-Heaven.Org. All Rights reserved.

matrixfiles.com/One-Heaven/One-Heaven/one-heaven.org/canons_positive_law/article_0990.htm
